DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8, 9, 12-14, 17, 18, 21, 23-27, 30, 31, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: See detailed reasons for allowance in notice of allowance mailed 05/12/2021. Furthermore, Shields et al. (US 2016/0000423 A1) also fails to teach or render obvious: a flexure comprising a first end portion and a second end portion, the first end portion being coupled to the ground portion of the shaft, the second end portion being coupled to the tool member, the ground portion of the shaft being disposed distally of the flexure, the flexure being configured to deform elastically when the actuation force is exerted on the actuation portion of the tool member such that the tool member rotates relative to the shaft (claim 1); a flexure comprising a distal end portion and a proximal end portion, the distal end portion of the flexure terminating at the ground portion of the shaft, the proximal end portion of the flexure being coupled to the tool member, the flexure being configured to deform elastically when the actuation force is exerted on the actuation portion of the tool member such that the tool member rotates relative to the shaft (claim 34).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771